DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not mentioning the selection unit, from paragraph 18 of the filed specification and the figures, being used to connect the amplifier to the signal line, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Regarding claim 6, without mentioning selection units/switches/transistors (which are a part of each of the previously claimed output units, which are switches/transistors in the specification) between the claimed amplifiers and the claimed signal lines the output of either of the amplifiers (claimed connection to the current sources of the amplifiers) would be connected to both signal lines when the claimed first switch unit turns on.  The result would not be structurally and functionally consistent with applicant’s application.
 Claims 7-18 depend on claim 6 and therefore are rejected.

Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the claim recites:
“the first amplifier includes a first amplifier transistor that generates a first signal based upon the electric charge generated by the first photoelectric converter and a first selection transistor that connects the first amplifier transistor to the first signal line;
the second amplifier includes a second amplifier transistor that generates a second signal based upon the electric charge generated by the second photoelectric converter and a second selection transistor that connects the second amplifier transistor to the second signal line;”
According to the published specification at par. and 32 and 33 “…first amplifier unit 15a is constituted with a transistor M3a, a drain (terminal), a gate (terminal) and a source (terminal) of which are respectively connected to a source VDD, the first FD 14a and a first selection unit 16a” and “…The first selection unit 16a, which is constituted with a transistor M4a controlled with a signal SEL1, outputs the signal provided from the first amplifier unit 15a to the first vertical signal line VLa. The transistor M4a is a first selection transistor. A first output unit in the embodiment, configured with the first amplifier unit 15a and the first selection unit 16a, generates a signal based upon an electric charge generated in the first photoelectric conversion unit 11a and outputs the signal thus generated.”.  Therefore, “the first output unit”, not the “first amplifier” as claimed, includes “the first amplifier/amplifier transistor” and “the first selection transistor”.  Similarly “the second output unit”, not the “second amplifier” as claimed, includes “the second amplifier/amplifier transistor” and “the second selection transistor”.
Claims 13-16 depend on claim 12 and therefore are rejected.

Allowable Subject Matter
Claims 1-5, 19, and 20 are allowed.
Regarding claim 1, no prior art could be located that teaches or fairly suggests a first amplifier that outputs a first signal based upon the electric charge generated in the first photoelectric converter; and a second amplifier that outputs a second signal based upon the electric charge generated in the second photoelectric converter; and a first switch that is connected to a first current source of the first amplifier and a second current source of the second amplifier and that adjusts a capacitance connected to a gate of the first amplifier upon outputting of the first signal and the second signal from the first amplifier, in combination with the rest of the limitations of the claim.
Claims 2-4, 19, and 20 depend on claim 1 and therefore are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697